Order denying defendant’s motion for a change of venue to Sullivan county and granting plaintiff’s cross-motion to retain the place of trial in Kings county reversed on the law and the facts, with ten dollars costs and disbursements, defendant’s motion granted and plaintiff’s cross-motion denied, with ten dollars costs. The papers clearly show that plaintiff is a resident of Sullivan county and not of Kings county. That defendant has a good reputation and is widely and favorably known in Sullivan county does not warrant a retention of the action in Kings county. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ, concur.